DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoque (US 2010/0156518) in view of Tang (US 10,606,299).
Regarding claim 1, fig. 1 of Hoque teaches a charge pump apparatus, comprising: a second charge pump system [20], configured to convert a second supply voltage into a second boost voltage; a switch transistor [22], coupled to the second charge pump system, and configured to output an output voltage according to the second boost voltage, wherein the switch transistor comprises a control terminal receiving the second boost voltage and a second terminal outputting the output voltage; and a voltage regulation circuit [eg. 42,44,54,64 for feeding back to adjust 20 through 30], coupled between the second terminal and the second charge pump system, and configured to control the second charge pump system according to the output voltage to adjust the second boost voltage so that the output voltage approaches to a target output value. Hoque does not teach a first charge pump system configured to convert a first supply voltage into a first boost voltage and coupled to a first terminal of the switch transistor. However, fig. 1 of Tang teaches a charge pump 10 for providing a supply voltage to a first terminal of a switching circuit. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating a charge pump for providing a supply to the first terminal of the switch transistor of Hoque as taught in Tang for the purpose of utilizing a suitable and well-known type of supply generation for a switching transistor. 
Regarding claim 3, the combination as indicated above teaches wherein the voltage regulation circuit comprises: a voltage dividing circuit [42,44], configured to divide the output voltage to generate a divided output voltage; a comparator [54], configured to compare the divided output voltage with a reference voltage corresponding to the target output value to output a comparison signal; and a calculation circuit [64,96,40,30], coupled with an output node of the comparator, and configured to output a voltage regulation signal to the second charge pump system to control the second charge pump system to adjust the second boost voltage, wherein the calculation circuit adjusts the voltage regulation signal according to the comparison signal.
Regarding claim 13, this claim is merely a method to operate the circuit having structure recited in claim 1.  Since the combination above teaches the structure, the method to operate such a circuit is similarly disclosed.
	
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoque in view of Tang, in view of Bellaouar (US 8,669,754).
Regarding claim 11, the combination indicated above teaches the device except wherein the switch transistor is a native transistor. However, Bellaouar teaches using native devices with low threshold voltages to minimize overhead (col. 6, lines 1-14). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the native transistor as taught in Bellaouar for the purpose of utilizing a suitable and well-known type of device to allow for use of low power supply voltages to reduce overhead. 
	

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoque in view of Tang, in view of Cho (US 6,741,195).
Regarding claim 12, the combination indicated above teaches the device except a current mirror, coupled with the second terminal of the switch transistor, and configured to drain a current from the second terminal of the switch 26transistor when the second charge pump system adjusts the second boost voltage. However, Cho teaches using a current mirror to drain current from an output terminal (col. 8, lines 40-50). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the current mirror at the switch transistor output as taught in Cho for the purpose of selectively adjusting the current for feedback control.
Regarding claim 17, this claim is merely a method to operate the circuit having structure recited in claim 12.  Since the combination above teaches the structure, the method to operate such a circuit is similarly disclosed.
	
	
Allowable Subject Matter
Claims 2, 4, 5-10, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896